Citation Nr: 0930406
Decision Date: 08/13/09	Archive Date: 09/03/09

DOCKET NO. 09-09 925                       DATE AUG 13 2009 

On appeal from the Department of Veterans Affairs Medical Center in Canandaigua, New York 

THE ISSUE 

Entitlement to reimbursement of unauthorized medical expenses of laboratory testing performed at the Erie County Medical Center on July 24, 2008. 

ATTORNEY FOR THE BOARD 

C. Hancock, Counsel 

INTRODUCTION 

The Veteran served on active duty from February 1952 to February 1955. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the VA Medical Center (VAMC). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 7107(a)(2) (West 2002). 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required. 

REMAND 

The Veteran seeks payment or reimbursement for expenses incurred at the Erie County Medical Center, on July 24, 2008, for apparent testing. This treatment is shown to have been in the form of "Lab Immunology" services. 

The Veteran asserts that, after undergoing triple bypass surgery, he developed an infection in his leg where a vein had been removed as part of the procedure. He reports being referred by his VA primary care doctor to the heart surgeon for a follow up visit. See VA Form 9, dated in February 2009. 

As part of a December 2008 communication, the Veteran added that that physician then ordered the testing that was accomplished on July 24, 2008 as part of his authorized follow up. 

In a December 2008 letter, the VAMC informed the Veteran that his claim was denied because he had not been authorized by VA to undergo these July 2008 laboratory tests conducted at the Erie County Medical Center. 

- 2 - 

In order to respond knowingly to these assertions, additional action on the part of the V AMC is necessary prior to further review by the Board. 

The Veteran seems to be claiming that his VA primary caregiver had authorized follow up treatment after the heart surgery, but the basis for these assertions is not clear from the current record. 

Accordingly, the case is REMANDED to the VAMC for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008). Expedited handling is requested.) 

 1. The VAMC should take appropriate steps to contact the Veteran in order to have him explain why he thinks that the medical care in question was authorized or otherwise approved by VA. The Veteran should describe fully the circumstances surrounding his recent heart surgery and this apparent follow up treatment. He should submit any documentation that tends to support this claim. 

2. The VAMC should identify for the record the basis underlying any payment or reimbursement of medical expenses incurred by the Veteran for his heart surgery at the Erie County Medical Center. If the medical expenses were paid based on his enrollment under the Veterans Millennium Health Care and Benefits Act, this should be indicated and addressed in the context of this appeal. If any related medical expenditure was authorized or paid by VA, this should be described fully. All necessary documentation should be provided. 

- 3 - 

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the issue on appeal should be readjudicated in light of all the evidence of record. If the benefit sought on appeal remains denied, the VAMC should furnish the Veteran with a Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations and addresses fully the applicable law, and afford him the appropriate time period for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 

STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2008). 

- 4  




